1. The first assignment of error relates to the overruling of the general demurrers interposed by Dollar et al. to the equitable petition in which Fred W. Amend Company et al. were plaintiffs. On the former appearance of the case on exception to an interlocutory judgment granting a temporary injunction, this court had before it for consideration the question whether the petition stated a cause of action, and definitely held that the allegations of the petition were sufficient to state a cause of action. Dollar v. Fred W. Amend Co.,  184 Ga. 432 (191 S.E. 696). That decision as to that issue became the law of the case. Elyea Incorporated v. Cenker,  184 Ga. 179 (190 S.E. 585), and cit. After the above decision by this court, the case coming on for another hearing in the trial court, the judge did not err in overruling the demurrers to the petition.
2. The second exception is to the overruling of the motion of defendants in the original suit to vacate the temporary injunction. On application of the principles announced by this court in the above decisions to the pleadings and evidence submitted to the judge, there was no error in overruling the motion.
Judgment affirmed. All the Justices concur.
                      No. 13016. FEBRUARY 15, 1940.